Citation Nr: 0004424	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WINTESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for PTSD is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends he has PTSD as a result of combat 
stressors incurred during his period of service in Vietnam.  
Specifically, he asserts that he was in bed in his bunker 
when parts of a woman who had been blown up by ordnance 
landed in his bed.  Additionally, the veteran claims as a 
stressor his experiences helping to carry body bags and 
unloading the wounded from helicopters while in Vietnam.  
According to his DD Form 214, the veteran's military 
occupational specialty was a field artilleryman.  

During a March 1992 VA psychiatric examination, diagnosis was 
noted to be very difficult due to a paucity of information in 
the record at that time.  The examiner did find that that the 
veteran was somewhat guarded, evasive and paranoid during his 
interview, but did not see any evidence of a psychotic 
disorder.

In April 1992 a VA staff psychologist found that the veteran 
appeared to be, by his own admission, looking for a 
disability payment.  To that end, according to the 
psychologist, the veteran had attempted to portray himself as 
a paranoid or psychotic individual, but had presented an 
inconsistent clinical picture which was more consistent with 
malingering. 

VA records of treatment in April 1992 indicate that the 
treating physician was told that the veteran took an MMPI 
which indicated no apparent abnormalities, and that the 
veteran "faked" paranoia.  The treating physician's 
diagnoses were malingering and rule out tooth abscess.  

An April 1992 VA report of hospitalization reflects that the 
veteran was admitted for the purpose of determining whether 
he had PTSD.  The discharge diagnosis was no psychiatric 
disability.

VA records of treatment in June 1995 reflect that the veteran 
was seen with a questionable history of PTSD.  The treating 
physician's psychiatric diagnosis was possible schizophrenia, 
paranoid tendency.  The examiner opined that the veteran had 
experienced adjustment problems for many years which were not 
the outcome of any experiences in the military.

During a September 1995 VA psychiatric examination, the 
veteran was diagnosed as having a paranoid personality 
disorder with anti-social traits, and arthritis.

In lay statements received from the veteran's sister in June 
1998, she described the veteran as having become very hostile 
and prone to fighting after his return from Vietnam.  She 
described flashbacks and nightmares of the veteran.  She 
indicated that his current living conditions were very poor.

During his June 1999 Board hearing, the veteran testified 
that that he suffered PTSD as a result of witnessing a 
Vietnamese woman blown apart by a rocket, after which her 
body parts landed on his bed.  Additionally, he pointed to 
the tasks of unloading the wounded from helicopters and 
handling body bags as stressors.  When asked if a 
psychiatrist had ever told him that he had PTSD, he testified 
that no psychiatrist had ever told him that he had PTSD. 

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §  1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The Court of Appeals for Veterans Claims has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999)

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

In addition to the evidence discussed above, the Board has 
examined all other medical evidence of record and here 
asserts that there is no diagnosis of PTSD of record, and no 
medical "nexus" evidence linking current claimed PTSD to an 
inservice stressor.

In the present case, the Board need not determine whether the 
veteran's contention that he was engaged in combat is 
credible, supported by the evidence, or consistent with the 
terms of his service in Vietnam.  In this case, the 
determinative facts are that there is no medical diagnosis of 
PTSD of record, and no medical evidence linking claimed 
current PTSD to the veteran's period of active service.  
Accordingly, the Board must deny the claim for service 
connection for PTSD as not well grounded.  Caluza; Epps.

The Board acknowledges the contentions of the veteran and his 
sister that he has PTSD as a result of his period of service 
in Vietnam.  The veteran has specifically asserted he has 
PTSD as a result of having parts of a woman's body who was 
struck by ordnance fall into his bunker bed with him while in 
Vietnam, and as a result of helping to carry body bags and 
unload wounded soldiers from helicopters while in Vietnam.  A 
written medical opinion to this effect would be required to 
well ground the veteran's claim.  The veteran and his sister, 
as lay persons, are not competent to provide medical 
opinions, so that their assertions as to medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 






ORDER

Entitlement to service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

